DETAILED ACTION

Response to Amendment
1.	The amendment filed on 11/19/20 has been entered.
Claims 1, 2, 4, 7, 12, 14 and 18 have been amended. 
Claims 1-7, 9-18, 21 and newly added claims 23-24 are pending.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

3.	Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The recitation calling for, “the bonding material …” lacks proper antecedent basis.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
12 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jun (“Jun”) US PG-Pub 2016/0260761. 
Jun discloses in Figs. 3 and 8 an image sensor package comprising: a light transmitting member (e.g. element 600) including a first surface and a second surface disposed opposite to the first surface, the light transmitting member including length defined between a first outer edge and a second outer edge of the light transmitting  member (Fig. 8B); a substrate (e.g. element 100) having a length defined between a first edge and a second edge of the substrate, the first outer edge extending along an axis aligned with the first edge an interposer (e.g. element 320) disposed between and coupled to the light transmitting transparent member and the substrate, the interposer defining a cavity area (e.g. gap region between elements 320 as shown in Fig. 3); an image sensor die (e.g. element 200) disposed within the cavity area of the interposer, wherein a distance between a sensor array of the image sensor die and the light transmitting transparent member defines a gap (e.g. element 610 discussed in ¶[0083]) height, the gap height being based on a size of the interposer; and a first bonding material (e.g. element 400) that couples the image sensor die to the interposer within the cavity area; and  a second bonding material (e.g. element 500) that couples the interposer to the second surface of the  light transmitting member. 
Re claim 18, Jun discloses wherein the interposer includes a first portion (e.g. element 320 shown in Fig. 3A) and a second portion (e.g. element 320), the second portion being separate from the first portion by the cavity.
7.	Claim(s) 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jun (“Jun”) US PG-Pub 2016/0260761. 
Jun discloses in Figs. 3 and 8 an image sensor package comprising a light transmitting member (e.g. element 600) including a first surface and a second surface disposed opposite to the .  
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-7, 9 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jun in view of Yang et al. (“Yang”) US PG-Pub 2008/0191297/Luan (“Luan”) US PG-Pub 2015/0380454.

Jun teaches the device structure as recited in the claim. The difference between Jun and the present claim is the recited conductive via. 
Yang discloses in Figs. 2A-K an image sensor die including at least one conductivity via (e.g. element 6). Similarly, Luan discloses in Fig. 2 an image sensor die including at least one conductivity via (e.g. element 111). 
The teachings of Yang/Luan could be incorporated with Jun’s device which would result in the claimed invention of an image sensor die including at least one conductivity via. The motivation to combine the teachings of Yang/Luan would be to provide a conductive path between the top and bottom surfaces of the die. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate the teachings of Yang/Luan to arrive at the claimed invention.

Re claim 3, Jun discloses wherein the substrate is a redistribution layer (e.g. element 115/110, Fig. 8B).  
Re claim 4, Jun discloses wherein the substrate (e.g. element 100) has a length between a first edge and a second edge, the light transmitting member having a length that corresponds to the length of the substrate; 
Re claim 5, Jun discloses wherein the image sensor die includes a complementary metal-oxide semiconductor (CMOS) image sensor (¶[0003]).    
Re claim 6, Jun discloses wherein the image sensor die is electrically connected to the substrate (Fig. 8B). Similarly, Luan discloses wherein the image sensor die is electrically connected to the substrate (Fig. 2).      
Re claim 7, while Jun discloses (Fig. 8B) wherein the image sensor die includes a redistribution layer (e.g. element 115/110), Yang discloses a sensor substrate layer (e.g. element 18), and interconnection layer (e.g. element 24), the sensor defining one or more conductive vias (e.g. element 6).   
Re claim 9, Jun discloses in Fig. 8B a plurality of conductive components (e.g. element 120/130) coupled to the substrate.  
Re claim 21, insofar as understood, Jun does not specifically teach the recited thickness but the thickness of element 504 appears to be at least twice a thickness of the element 522. However, Applicant has not disclosed that the range is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical. It has been held that range differences will not support the patentability of subject matter encompassed by the prior art unless there is . 
11.	Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jun in view of Yang/Luan as applied to claim 1 above, and further in view of Fujita et al. (“Fujita”) US PG-Pub 2004/0164981.
The combined references of Jun/Yang/Luan teach the device structure as recited in the claim. The difference between the combined references and the present claim is the recited molding that extends between the substrate and the secondary substrate. 
Fujita discloses a device coupled (e.g. element 16, ¶¶[0123-0127]) to a substrate; a secondary substrate; and a molding (e.g. element 23) that extends between the substrate and the secondary substrate (Figs. 16, 25 and 27).  
Fujita’s teachings could be incorporated with the device of the combined references which would result in the claimed invention. The motivation to combine Fujita’s teachings would be to provide environmental durability and mechanical strength (¶[0181). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Fujita’s teachings to arrive at the claimed invention.
Re claim 11, Fujita discloses wherein the device is coupled to the substrate in a flip-chip configuration (¶[0123]).  
12.	Claims 13 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jun in view of Yang.
Jun teaches the device structure as recited in the claim. The difference between Jun and the present claim is the recited conductive via. 

The teachings of Yang could be incorporated with Jun’s device which would result in the claimed invention of an image sensor defining one or more conductive vias. The motivation to combine the teachings of Yang would be to provide a conductive path between the top and bottom surfaces of the die. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate the teachings of Yang to arrive at the claimed invention.
13.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jun in view of Kinoshita (“Kinoshita”) US PG-Pub 2009/0180013/Oganesian (“Oganesian”) USPAT 8,432,011.
Jun teaches the device structure as recited in the claim. The difference between Jun and the present claim is the recited conductive trace. 
Kinoshita discloses a conductive trace (e.g. element 542/511 (Fig. 21) or 513/514/545 (Fig. 22)) coupled to the interposer within the first cavity area, the conductive trace extending to the substrate; a conductive component (not shown, discussed in (¶[0104]) coupled to the conductive trace and the image sensor die. Similarly, Oganesian discloses in Fig. 3 a conductive trace (e.g. element 28) coupled to the interposer (e.g. element 10) within the first cavity area, the conductive trace extending to the substrate; a conductive component (e.g. element 34) coupled to the conductive trace and the image sensor die. 
The teachings of Kinoshita/Oganesian could be incorporated with Jun’s device which would result in the claimed invention. The motivation to combine the teachings of .
14.	Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jun in view of Fujita.
The combined references of Jun teaches the device structure as recited in the claim. The difference between Jun and the present claim is the recited molding that extends between the substrate and the secondary substrate. 
Fujita discloses Figs. 16 and 25 wherein the substrate includes a first surface and a second surface, the first surface of the substrate being coupled to the image sensor die (e.g. element 2), the image sensor package further comprising: a device (e.g. element 16, ¶¶[0123-0127]) coupled to the second surface of the substrate, and wherein the substrate is a first substrate, the image sensor package further comprising: a second substrate (e.g. element 15/21); and a molding (e.g. element 23) disposed between the first substrate and the second substrate, the molding encapsulating the device.  
Fujita’s teachings could be incorporated with the device of the Jun reference which would result in the claimed invention. The motivation to combine Fujita’s teachings would be to provide environmental durability and mechanical strength (¶[0181). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Fujita’s teachings to arrive at the claimed invention.
15.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jun in view of Fujita and further in view of Yang.

Yang discloses one or more conductive vias (e.g. element 6) extending through a molding (e.g. element 18).  
Yang’s teachings could be incorporated with the device of the combined references which would result in the claimed invention. The motivation to combine Yang’s teachings would be to provide an improve electrical communication as taught by Yang (¶[018]). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Yang’s teachings to arrive at the claimed invention.

Conclusion
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893